DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 5/25/2022 has been considered and entered. 
Claims 1, 3, 5-6, 8-9, 14, 16, 18-19 are amended.
Claims 2, 7, 15 and 20 are cancelled.
Currently, claims 1, 3-6, 8-14 and 16-19 are pending.
Allowable Subject Matter
	Claims 1, 3-6, 8-14 and 16-19 are allowed over the prior art of record.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 & 14, the prior art of record neither shows nor suggests a lampshade comprising all the limitations set forth in claims 1 & 14, particularly comprising the limitations of the at least two stop blocks are arranged on an inner surface of the first straight plate and an inner surface of the second straight plate, respectively, and the at least two clamping blocks are arranged at a position of the platform surface corresponding to an arrangement path of the first straight plate and a position of the platform surface corresponding to an arrangement path of the second straight plate, respectively; wherein the inner surface of the lampshade bottom is provided with a plurality of bosses, and the plurality of bosses are separately arranged according to the arrangement path of the lampshade wall, along with other cited limitations.
Claims 3-6, 8-13, 16-19 are allowed being dependent on allowed base claims 1 & 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875